Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/23/22 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6, 8, 10, 15, 17, 18, 20, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kan et al. (U.S. Pub No. 2016/02353162 A1) in view of Wu et al. (U.S. Pub No. 2010/0052820 A1) in further view of O’Gorman et al. (U.S. 2011/0089928 A1).


1. Kan teaches a computer-implemented method for adjusting a slew rate of a signal associated with a first wired communications channel, the method comprising: detecting a first connection event associated with at least one of the wired communications channel or a wireless communications channel [par 0104, present disclosure is preset with the WiIHD/MHL chip compatible with WIHD protocol and the MHL protocol and having a transmission function, a first MHL and a data processor, to enable the mobile terminal equipment establish wireless communication connection with the receiving equipment compatible with the WiHD protocol and establish wired communication connection with
the receiving equipment compatible with the MHL protocol], determining a first set of characteristics associated with the first wired communications channel [par 0056, detecting the voltage of the detection terminal ID of the multiplex interface, if the voltage of the detection terminal ID is a first preset voltage value, it is determined of presence of receiving equipment compatible with MHL protocol establishing communication connection with the mobile terminal equipment through the multiplex interface]; determining a second set of characteristics associated with the second wireless communications channel [par 0073, if a reporting signal of presence of a receiving equipment compatible with a WIHD protocol establishing wireless communication connection with a mobile terminal equipment through a WIHD protocol, sent by the WiHD/MHL chip, is received, it is determined of presence of the receiving equipment 30 establishing wireless communication connection with the mobile terminal equipment 20],
 	Kan fail to show wherein the first set of characteristics causes the wired communications channel to interfere with the wireless communications channel at one or more frequencies associated with the second set of characteristics;
	In an analogous art Wu show wherein the first set of characteristics causes the wired communications channel to interfere with the wireless communications channel at one or more frequencies associated with the second set of characteristics [par 0005, 0007, differential signals are used for high-speed data transmission, such as USB 3.0 and IEEE 1394, so as to reduce noise interference. Since differential signals generate much less noise and suppress common mode noise, signal distortion can be avoided. Such a filter suppresses noise through impedance and frequency characteristics of the magnetic material. The impedance of the magnetic core coil at high frequency is far greater than the impedance at low frequency, and in order to obtain a preferred interference filtering effect, the filter has a maximum impedance at the center frequency of the interference], wherein an insertion loss in the wired communications channel at the one or more frequencies increases when the slew rate is adjusted to the first value [par 0029, The dual mode signals comprise differential mode signals and common mode signals, wherein the reference return path of the common mode signals passes through the ground plane 12 and accordingly the defected ground structure 13 influences the common mode signals by increasing insertion loss at specific frequency band so as to suppress passing through of the common mode signals]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kan and Wu because it suppresses common mode noises over a wider frequency band and increases the insertion loss, but also reduces etching area of the ground plane,
 	Kan and Wu fail to show adjusting the slew rate of the signal to a value based on the firs set of characteristics and the second set of characteristics, wherein an insertion loss in the wired communications channel at the one or more frequencies increases when the slew rate is adjusted to the first value.
 	In an analogous art O’Gorman show adjusting the slew rate of the signal to a value based on the first set of characteristics and the second set of characteristics, wherein an insertion loss in the wired communications channel at the one or more frequencies increases when the slew rate is adjusted to the first value [par 0044, At block 430, monitoring of transient power condition is initiated. At block 440, a determination is made if an interrupt signal (indicative of the transient power condition) is received or not received. At block 450, in response to receiving an interrupt signal, a type of the interrupt signal (e.g., first interrupt 244 or second interrupt 254) is determined. At block 460, in response to determining a rising edge (e.g., positive slew rate), the pulse width modulator output is increased to 100%, sampling frequency is increased to 100 KHz, and the gain changed (if needed)].
  	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kan, Zhou, and O’Gorman because there’s a need for improved systems and methods for using dedicated communication links for point-to- point communication.



6, Kan Zhou, and O’Gorman teaches the computer-implemented method of claim 1, wherein the wired communications channel is connected via a physical interface comprising at least one of a high-definition multimedia interface (HDMI) connector, a Universal Serial Bus (USB) connector, a display port connector, an Ethernet connector, or an InfiniBand connector [Kan, par 0037, Mobile high-definition link (MHL) is a video standard interface connecting a portable consumption electronic device, and MHL can present on HD TV through standard HDMI by only one signal cable. It uses existing Micro USB interface].

8. Kan, Zhou, and O’Gorman create the computer-implemented method of claim 1, wherein the communications channel is connected via a wireless fidelity (WiFi) controller, a Bluetooth controller, or a mobile broadband controller [par 0005, the electronic equipment at the receiving terminal through the WIFI network, the data transmission between the electronic equipment at the sending equipment and the electronic equipment at the receiving terminal is prone to be influenced by factors such as band width of and network delay of the WIFI network].

10. Kan disclose one or more non-transitory computer-readable media storing program instructions that, when executed by one or more processors [par 0106, The program described previously can be stored in a computer readable storage medium. Execution includes steps of the embodiments of the above method when the program is being executed; and while the storage media described previously include: media capable of storing program codes such as ROM, RAM, diskette or disk, etc], cause the one or
more processors to perform steps of: detecting a first connection event associated with at least one of a first wired communications channel or a second wireless communications channel [par 0104, present disclosure is preset with the WiHD/MHL chip compatible with WIHD protocol and the MHL protocol and having a transmission function, a first MHL and a data processor, to enable the mobile terminal equipment establish wireless communication connection with the receiving equipment compatible with the WIHD protocol and establish wired communication connection with the receiving equipment compatible with the MHL protocol]; determining a first set of characteristics associated with the first wired communications channel: determining a second set of characteristics associated with the second wireless communications channel[par 0056, detecting the voltage of the detection terminal ID of the multiplex interface, if the voltage of the detection terminal ID is a first preset voltage value, it is determined of presence of receiving equipment compatible with MHL protocol establishing communication connection with the mobile terminal equipment through the multiplex interface];
 	Kan fail to show wherein the first set of characteristics causes the wired communications channel to interfere with the wireless communications channel at one or more frequencies associated with the second set of characteristics;
	In an analogous art Wu show wherein the first set of characteristics causes the wired communications channel to interfere with the wireless communications channel at one or more frequencies associated with the second set of characteristics [par 0005, 0007, differential signals are used for high-speed data transmission, such as USB 3.0 and IEEE 1394, so as to reduce noise interference. Since differential signals generate much less noise and suppress common mode noise, signal distortion can be avoided. Such a filter suppresses noise through impedance and frequency characteristics of the magnetic material. The impedance of the magnetic core coil at high frequency is far greater than the impedance at low frequency, and in order to obtain a preferred interference filtering effect, the filter has a maximum impedance at the center frequency of the interference], wherein an insertion loss in the wired communications channel at the one or more frequencies increases when the slew rate is adjusted to the first value [par 0029, The dual mode signals comprise differential mode signals and common mode signals, wherein the reference return path of the common mode signals passes through the ground plane 12 and accordingly the defected ground structure 13 influences the common mode signals by increasing insertion loss at specific frequency band so as to suppress passing through of the common mode signals]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kan and Wu because it suppresses common mode noises over a wider frequency band and increases the insertion loss, but also reduces etching area of the ground plane,
 	Kan and Wu fail to show adjusting the slew rate of the signal to a value based on the first set of characteristics and the second set of characteristics, wherein an insertion loss in the wired communications channel at the one or more frequencies increases when the slew rate is adjusted to the first value.
 	In an analogous art O’Gorman show adjusting the slew rate of the signal to a value based on the first set of characteristics and the second set of characteristics, wherein an insertion loss in the wired communications channel at the one or more frequencies increases when the slew rate is adjusted to the first value [par 0044, At block 430, monitoring of transient power condition is initiated. At block 440, a determination is made if an interrupt signal (indicative of the transient power condition) is received or not received. At block 450, in response to receiving an interrupt signal, a type of the interrupt signal (e.g., first interrupt 244 or second interrupt 254) is determined. At block 460, in response to determining a rising edge (e.g., positive slew rate), the pulse width modulator output is increased to 100%, sampling frequency is increased to 100 KHz, and the gain changed (if needed)].
  	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kan, Zhou, and O’Gorman because there’s a need for improved systems and methods for using dedicated communication links for point-to- point communication.

15. Kan, Zhou, and O’Gorman teaches the one or more non-transitory computer-readable media of claim 10, wherein the wired communications channel is connected via a physical interface comprising at least one of a high-definition multimedia interface (HDMI) connector, a Universal Serial Bus (USB) connector, a display port connector, an Ethernet connector, or an InfiniBand connector [par 0037, Mobile high-definition link (MHL) is a video standard interface connecting a portable consumption electronic device, and MHL can present on HD TV through standard HDMI by only one signal cable. It uses existing Micro USB interface].

17. Kan disclose a system, comprising: a memory storing instructions; and a processor that is coupled to the memory and, when executing the instructions: detects a first connection event associated with at least one of a wired communications channel or a wireless communications channel[par 0104, present disclosure is preset with the WiIHD/MHL chip compatible with WIHD protocol and the MHL protocol and having a transmission function, a first MHL and a data processor, to enable the mobile terminal equipment establish wireless communication connection with the receiving equipment compatible with the WiHD protocol and establish wired communication connection with the receiving equipment compatible with the MHL protocol]; wherein the first communications channel comprises the first wired communications channel |par 0056,detecting the voltage of the detection terminal ID of the multiplex interface, if the voltage of the detection terminal ID is a first preset voltage value, it is determined of presence of receiving equipment compatible with MHL protocol establishing communication connection with the mobile terminal equipment through the multiplex interface]; determines a first set of characteristics associated with the wired communications channel: determines a second set of characteristics associated with the wireless communications channel[par 0073, if a reporting signal of presence of a receiving equipment compatible with a WIHD protocol
establishing wireless communication connection with a mobile terminal equipment through a WIHD protocol, sent by the WiHD/MHL chip, is received, it is determined of presence of the receiving equipment 30 establishing wireless communication connection with the mobile terminal equipment 20];
 	Kan fail to show wherein the first set of characteristics causes the wired communications channel to interfere with the wireless communications channel at one or more frequencies associated with the second set of characteristics;
	In an analogous art Wu show wherein the first set of characteristics causes the wired communications channel to interfere with the wireless communications channel at one or more frequencies associated with the second set of characteristics [par 0005, 0007, differential signals are used for high-speed data transmission, such as USB 3.0 and IEEE 1394, so as to reduce noise interference. Since differential signals generate much less noise and suppress common mode noise, signal distortion can be avoided. Such a filter suppresses noise through impedance and frequency characteristics of the magnetic material. The impedance of the magnetic core coil at high frequency is far greater than the impedance at low frequency, and in order to obtain a preferred interference filtering effect, the filter has a maximum impedance at the center frequency of the interference], wherein an insertion loss in the wired communications channel at the one or more frequencies increases when the slew rate is adjusted to the first value [par 0029, The dual mode signals comprise differential mode signals and common mode signals, wherein the reference return path of the common mode signals passes through the ground plane 12 and accordingly the defected ground structure 13 influences the common mode signals by increasing insertion loss at specific frequency band so as to suppress passing through of the common mode signals]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kan and Wu because it suppresses common mode noises over a wider frequency band and increases the insertion loss, but also reduces etching area of the ground plane,
 	Kan and Wu fail to show adjusting the slew rate of the signal to a value based on the first set of characteristics and the second set of characteristics, wherein an insertion loss in the wired communications channel at the one or more frequencies increases when the slew rate is adjusted to the first value.
 	In an analogous art O’Gorman show adjusting the slew rate of the signal to a value based on the first set of characteristics and the second set of characteristics, wherein an insertion loss in the wired communications channel at the one or more frequencies increases when the slew rate is adjusted to the first value [par 0044, At block 430, monitoring of transient power condition is initiated. At block 440, a determination is made if an interrupt signal (indicative of the transient power condition) is received or not received. At block 450, in response to receiving an interrupt signal, a type of the interrupt signal (e.g., first interrupt 244 or second interrupt 254) is determined. At block 460, in response to determining a rising edge (e.g., positive slew rate), the pulse width modulator output is increased to 100%, sampling frequency is increased to 100 KHz, and the gain changed (if needed)].
  	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kan, Zhou, and O’Gorman because there’s a need for improved systems and methods for using dedicated communication links for point-to- point communication.

18. Kan, Zhou, and O’Gorman describe the system of claim 17, wherein the wired communications channel is connected via a high-definition multimedia interface (HDMI) connector, a Universal Serial Bus (USB) connector, a display port connector, an Ethernet connector, or an InfiniBand connector [par 0037, Mobile high-definition link (MHL) is a video standard interface connecting a portable consumption electronic device, and MHL can present on HD TV through standard HDMI by only one signal cable. It uses existing Micro USB interface].

20. Kan, Zhou, and O’Gorman defines the system of claim 17, wherein the second wireless communications channel is connected via a wireless fidelity (WiFi) controller, a Bluetooth controller, or a mobile broadband controller[par 0005, the electronic equipment at the receiving terminal through the WIFI network, the data transmission between the electronic equipment at the sending equipment and the electronic equipment at the receiving terminal is prone to be influenced by factors such as band width of and network delay of the WIFI network]

23. Kan, Zhou, and O’Gorman provides the computer-implemented method of claim 1, wherein the first set of characteristics includes an operating mode that is associated with at least one of a type of physical interface or a data format of the physical interface [Kan par 0058, transmitting image data of the display interface to the WiHD/MHL chip, which then will modulate image data of the display interface].


Claim(s) 3,12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kan et al. (U.S. Pub No. 2016/02353162 A1) in view of Wu et al. (U.S. Pub No. 2010/0052820 A1) in further view of O’Gorman et al. (U.S. 2011/0089928 A1) in further view of Zhou et al. (U.S. Pub No. 2015/0244752 A1).

3. Kan, Zhou, and O’Gorman illustrate the computer-implemented method of claim 1, further comprising: detecting a second connection event associated with the wired communications channel: determining a third set of characteristics associated with the wired communications channel [par 0097, the MHL protocol establishing communication connection with the mobile terminal equipment through the multiplex interface when the voltage of detection terminal ID is first predetermined voltage; and determine presence of OTG equipment establishing communication connection with the mobile terminal equipment through the multiplex interface if the voltage of the detection terminal ID is the second or third predetermined voltage value, and at this moment, this multiplex interface is used as a USB interface];
 	Kan fail to show modifying, based on the second set of characteristics and the third set of characteristics, the slew rate of the signal from the first value to a second value.
 	In an analogous art Zhou show modifying, based on the second set of characteristics and the third set of characteristics, the slew rate of the signal from the first value to a second value [par 0011, 0027, a dedicated physical communication link from a video sender includes: sending a High Definition Serial Digital Interface (HD-SDI) video signal from the video sender over the dedicated communication link; subsequently receiving a command over the dedicated physical communication link to modify the at least one transmission parameter; and at the video sender, in response to the command, modifying at least one transmission parameter for the HD-SDI video signal. . Even if a DVR has some capacity to send commands or other data over the same physical link that is used to receive video data (e.g. to send commands to a camera over a coaxial cable on which the camera is sending video data) such upstream communication may be limited to a particular command set and/or particular bandwidth and requires a camera that is compatible with such communication which may be expensive]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kan and Zhou because there’s a need for improved systems and methods for using dedicated communication links for point-to- point communication.


12. Kan Zhou, and O’Gorman defines the one or more non-transitory computer-readable media of claim 10, further comprising: detecting a second connection event associated with the first wired communications channel: determining a third set of characteristics associated with the first wired communications channel |par 0097, the MHL protocol establishing communication connection with the mobile terminal equipment through the multiplex interface when the voltage of detection terminal ID is first predetermined voltage; and determine presence of OTG equipment establishing communication connection with the mobile terminal equipment through the multiplex interface if the voltage of the detection terminal ID is the second or third predetermined voltage value, and at this moment, this multiplex interface is used as a USB interface];
 	Kan, Zhou, and O’Gorman fail to show modifying, the slew rate of the signal from the first value to a second value based on the second set of characteristics and the third set of characteristics, the slew rate of the signal from the first value to a second value.
 	In an analogous art Zhou to show modifying, the slew rate of the signal from the first value to a second value based on the second set of characteristics and the third set of characteristics, the slew rate of the signal from the first value to a second value[par 0011, 0027, a dedicated physical communication link from a video sender includes: sending a High Definition Serial Digital Interface (HD-SDI) video signal from the video sender over the dedicated communication link; subsequently receiving a command over the dedicated physical communication link to modify the at least one transmission parameter; and at the video sender, in response to the command, modifying at least one transmission parameter for the HD-SDI video signal. . Even if a DVR has some capacity to send commands or other data over the same physical link that is used to receive video data (e.g. to send commands to a camera over a coaxial cable on which the camera is sending video data) such upstream communication may be limited to a particular command set and/or particular bandwidth and requires a camera that is compatible with such communication which may be expensive]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kan and Zhou because there’s a need for improved systems and methods for using dedicated communication links for point-to- point communication.


6. 	Claims 4, 5, 13, 14, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kan et al. (U.S. Pub No. 2016/02353162 A1) in view of Wu et al. (U.S. Pub No. 2010/0052820 A1) in view of O’Gorman et al. (U.S. 2011/0089928 A1)  in further view of Verma et al. (U.S. Pub No. 2019/0244752 A1).

4. Kan, Wu, and O’Gorman demonstrate the computer-implemented method of claim 1, Kan, Wu, and O’Gorman fail to show wherein: the second set of characteristics comprises a wireless mode associated with at least one of: a first frequency associated with the wireless communications channel, or a first bandwidth associated with the wireless communications channel;
 	In an analogous art Verma show wherein: the second set of characteristics comprises a wireless mode associated with at least one of: a first frequency associated with the wireless communications channel, or a first bandwidth associated with the wireless communications channel[par 0029, the channel map specifies 20 MHz ranges for each channel, and wherein the group of channels permit larger frequency ranges for higher throughput transmissions].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kan, Wu, O’Gorman and Verma because this provides an enhanced transmission scheme may increase bandwidth and performance of IEEE 802.11 transmissions while concurrently avoiding frequencies used by an incumbent system.
 	Kan, Wu, and Verma fail to show adjusting the slew rate of the signal to the first value reduces interference when operating the wireless mode.
 	In an analogous art O’Gorman show adjusting the slew rate of the signal to the first value reduces interference when operating the wireless mode[par 0044, At block 470, in response to determining a non-rising edge (e.g., negative slew rate), the pulse width modulator output is decreased to 0%, sampling frequency is increased to 100 KHz, and the gain changed (if needed)]. 
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kan, Wu, Verma, and O’Gorman because there’s a need for improved systems and methods for using dedicated communication links for point-to- point communication.


5. Kan, Wu, and O’Gorman disclose the computer-implemented method of claim 4, Kan, Wu, Verma fail to show further comprising: detecting a second connection event associated with the wireless communications channel: determining a third set of characteristics associated with the wireless communications channel, wherein the third set of characteristics comprises at least one of: a second frequency associated with the wireless communications channel, or a second bandwidth associated with the wireless communications channel; and modifying, the slew rate of the signal from the first value to a second value based on the first set of characteristics and the third set of characteristics,
 	In an analogous art Verma show further comprising: detecting a second connection event associated with the wireless communications channel[par 0022, in some implementations, determining the one or more amounts of detected energy may include determining measurements of amounts of detected energy for each sub-channel measurement bandwidth of all channels of the group of channels]; determining a third
set of characteristics associated with the wireless communications channel, wherein the third set of characteristics comprises at least one of: a second frequency associated with the wireless communications channel, or a second bandwidth associated with the wireless communications channel[par 0067, In FIG. 2, a channel map 200 for a frequency band 290 (such as the 6 GHz unlicensed frequency band) may define multiple channels. In the example of FIG. 2, each channel has a uniform channel! width 295 (such as 20 MHz). As described above, some WLAN devices are capable of transmitting higher bandwidth by concurrently using multiple channels. In the example of FIG. 2, an 80 MHz transmission may utilize a combined channel group 297 which is a group of four channels (a first channel 215, a second channel 225, a third channel 235, and a fourth channel 245)|;
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kan, Wu, O’Gorman and Verma because throughput may be achieved in the 6 GHz frequency band because portions of channels which were previously unavailable may become available for transmissions
 	

13. Kan, Wu, and O’Gorman creates the one or more non-transitory computer-readable media of claim 10, Kan, Wu, and O’Gorman fail to show wherein: the second set of characteristics comprises a wireless mode associated with at least one of: a first frequency associated with the wireless communications channel, or a first bandwidth associated with the wireless communications channel;
 	In an analogous art Verma show wherein: the second set of characteristics comprises a wireless mode associated with at least one of: a first frequency associated with the wireless communications channel, or a first bandwidth associated with the wireless communications channel [par 0029, the channel map specifies 20 MHz ranges
for each channel, and wherein the group of channels permit larger frequency ranges for higher throughput transmissions].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kan, Wu, O’Gorman and Verma because throughput may be achieved in the 6 GHz frequency band because portions of channels which were previously unavailable may become available for transmissions


14. Kan, Wu, O’Gorman convey the one or more non-transitory computer-readable media of claim 13, Kan, Wu, O’Gorman fail to show further comprising: detecting a second connection event associated with the wireless communications channel: determining a third set of characteristics associated with the wireless communications channel, wherein the third set of characteristics comprises at least one of: a second frequency associated with the wireless communications channel, or a second bandwidth associated with the wireless communications channel;
 	In an analogous art Verma show further comprising: detecting a second connection event associated with the wireless communications channel: determining a third set of characteristics associated with the wireless communications channel[par 0022, in some implementations, determining the one or more amounts of detected energy may include determining measurements of amounts of detected energy for each sub-channel measurement bandwidth of all channels of the group of channels]; wherein the third set of characteristics comprises at least one of: a second frequency associated with the wireless communications channel, or a second bandwidth associated with the wireless communications channel [par 0067, in FIG. 2, a channel map 200 for a frequency band 290 (such as the 6 GHz unlicensed frequency band) may define multiple channels. In the example of FIG. 2, each channel has a uniform channel width 295 (such as 20 MHz). As described above, some WLAN devices are capable of transmitting higher bandwidth by concurrently using multiple channels. In the example of FIG. 2, an 80 MHz transmission may utilize a combined channel group 297 which is a group of four channels (a first channel 215, a second channel 225, a third channel 235, and a fourth channel 245)|;
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kan, Wu, O’Gorman, and Verma because throughput may be achieved in the 6 GHz frequency band because portions of channels which were previously unavailable may become available for transmissions


7. 	Claims 9, 16, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kan et al. (U.S. Pub No. 2016/02353162 A1) in view of Wu et al. (U.S. Pub No. 2010/0052820 A1)  in further view of Verma et al. (U.S. Pub No. 2019/0199491 A1) in view of Yeh (U.S. Pub No. 2005/0283749 A1).

9. Kan, Wu, O’Gorman defines the computer-implemented method of claim 1, Kan, Wu, O’Gorman fail show wherein adjusting the slew rate of the signal to the first value comprises: identifying, an entry in a mapping table, that is associated with (i) a first characteristic included in the first set of characteristics and (li) a second characteristic included in the second set of characteristics;
 	In an analogous art Verma show wherein adjusting the slew rate of the signal to the first value comprises: identifying, an entry in a mapping table, that is associated with (i) a first characteristic included in the first set of characteristics and (li) a second characteristic included in the second set of characteristics setting the slew rate to a slew rate value included in the entry [par 0009, 0010, the group of channels may represent a subset of channels that are defined by a channel map. The channel map may specify 20 MHz ranges for each channel. The group of channels may permit larger frequency ranges for higher throughput transmissions];
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kan, Wu, O’Gorman, and Verma because throughput may be achieved in the 6 GHz frequency band because portions of channels which were previously unavailable may become available for transmissions


16. Kan, Wu, and O’Gorman display the one or more non-transitory computer-readable media of claim 10, Kan, Wu, O’Gorman fail to show wherein adjusting the slew rate of the signal to the first value comprises: identifying, in a mapping table, an entry that is associated with (i) a first characteristic included in the first set of characteristics and (li) a second characteristic included in the second set of characteristics; and setting the slew rate to a slew rate value included in the entry;
 	In analogous art Verma show wherein adjusting the slew rate of the signal to the first value comprises: identifying, in a mapping table, an entry that is associated with (i) a first characteristic included in the first set of characteristics and (li) a second characteristic included in the second set of characteristics; and setting the slew rate to a slew rate value included in the entry[par 0009, 0010, the group of channels may represent a subset of channels that are defined by a channel map. The channel map may specify 20 MHz ranges for each channel. The group of channels may permit larger frequency ranges for higher throughput transmissions];
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kan, Wu, O’Gorman, and Verma because throughput may be achieved in the 6 GHz frequency band because portions of channels which were previously unavailable may become available for transmissions


8. 	Claims 21, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kan et al. (U.S. Pub No. 2016/02353162 A1) in view of Wu et al. (U.S. Pub No. 2010/0052820 A1) O’Gorman et al. (U.S. 2011/0089928 A1) in further view of Gao et al. (U.S. Pub No. 2017/0093197 A1)

21. Kan, Wu, and O’Gorman create the computer-implemented method of claim 1, Kan, Wu, O’Gorman fail to show wherein adjusting the slew rate to the first value reduces interference on the wireless communications channel operating within a first frequency range.
 	In an analogous art Gao show wherein adjusting the slew rate to the first value reduces interference on the wireless communications channel operating within a first frequency range [par 0028, 0039, in one implementation of the disclosure, the slew rate is adaptively changed by tuning the slope of the rising and falling edge on the switching waveforms. The tuning optimizes the power spectrum of the RFI interference and the wireless charging efficiency. The controller can also communicate with the PTU controller through BLE messaging to convey command such as reduce PTU power (i.e., setPwr) and slow the slew rate (slowSoweRate) for the PA driver. Similar processes may also be modified and adopted in the PTU Controller. In one embodiment, the decision on whether the A4WP interference level is above certain threshold may be made in the PTU controller].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kan, Wu, O’Gorman and Gao because this provides a method of using multi-gear slew rates to optimize RFI interference and charging efficiency.

24. Kan, Wu, and O’Gorman create the computer-implemented method of claim 1, Kan, Wu, O’Gorman fail to show further comprising: determining an optimal slew rate, associated with a reduction in interference on the wireless communications channel when the wired communications channel is operating using the first set of characteristics and the wireless communications channel is operating using the second set of characteristics; and setting the first value to the optimal slew rate.
 	In an analogous art Gao show further comprising: determining an optimal slew rate, associated with a reduction in interference on the wireless communications channel when the wired communications channel is operating using the first set of characteristics and the wireless communications channel is operating using the second set of characteristics; and setting the first value to the optimal slew rate [par 0016, 0038, The controller may then determine whether a ratio of the interference indication with wireless charging and the interference indication of system background noise exceeds a threshold. The threshold may be selected apriori according to desired interference ratio and optimal charging criteria. Controller 314 may then instruct driver 316 to affect the slew rate or adapt other conditions to strike a balance between optimal charging and radio interference].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kan, Zhou, O’Gorman and Gao because this provides a method of using multi-gear slew rates to optimize RFI interference and charging efficiency.



9. 	Claims 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kan et al. (U.S. Pub No. 2016/02353162 A1) in view of Wu et al. (U.S. Pub No. 2010/0052820 A1) O’Gorman et al. (U.S. 2011/0089928 A1) in further view of Braun et al. (U.S. Pub No. 2017/0214342 A1).

22. Kan, Wu, O’Gorman disclose the computer-implemented method of claim 1, Kan, Wu, and O’Gorman fail to show wherein adjusting the slew rate to the first value minimizes the insertion loss on the wireless communications channel operating within a first frequency range.
In an analogous art Braun show wherein adjusting the slew rate to the first value minimizes insertion loss on the wireless communications channel operating within a first frequency range [par 0003, The switching speed of the device (herein referred to as the “slew rate”) can be controlled so as to be sufficiently quick to reduce power losses, but slow enough to avoid high-frequency transients which can result in radiative electromagnetic interference].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kan, Wu, O’Gorman and Braun because this provides a circuit for controlling slew rate of a high-side switching element (Such as an nMOS transistor) in a load switch.


Response to Arguments

Amended claim 1 recites that an insertion loss at one or more frequencies associated with the wireless communications channel increases when the slew rate is adjusted to the first value. None of the references cited by the Examiner teaches or suggests these particular limitations. Therefore, no logical combination of the cited references teaches or suggests each and every limitation of amended claim 1.
Accordingly, for at least these reasons, the techniques for controlling slew rate to reduce power losses described in Braun cannot be properly equated to the insertion loss limitations now recited in amended claim 1. In view of at least these distinctions, Braun cannot be properly interpreted as teaching or suggesting the above limitations of amended claim 1.
As the foregoing illustrates, no combination of the cited references can teach or suggest each and every limitation of amended claim 1. Therefore, amended claim 1 and all claims dependent thereon are in condition for allowance in view of the cited references. Further, each of independent claims 10 and 17 has been amended to recite limitations that are similar to those discussed above with respect to allowable amended claim 1. Therefore, amended claims 10 and 17 as well as all claims dependent thereon, respectively, are in condition for allowance for at least the reasons set forth herein.

The applicant’s arguments are moot in view of newly rejected claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A HARLEY whose telephone number is (571)270-5435. The examiner can normally be reached 7:30-300 6:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON A HARLEY/Examiner, Art Unit 2468                                                                                                                                                                                                        

/KHALED M KASSIM/Primary Examiner, Art Unit 2468